Citation Nr: 0322936	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  91-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a result of 
medical treatment by the Department of Veterans Affairs in 
1990.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied her claims for compensation 
under 38 U.S.C.A. § 1151 for liver and skin disorders as a 
result of VA medical treatment.  The veteran filed a timely 
appeal to these adverse determinations.

In February 1992, the Board remanded this case by letter to 
the RO, pursuant to a VA-wide stay of claims under the 
provisions of 38 U.S.C.A. § 1151, pending a decision in a 
case concerning a VA regulation which had been promulgated 
under that statute.  The veteran's case was then returned to 
the Board in January 1996.

In March 1996, the Board issued a decision denying the 
veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151 for a liver disorder and a skin disorder 
as a result of VA medical treatment.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 1999, the Court 
issued an order in which it determined that the veteran had 
failed to pursue her claims for compensation for liver and 
skin disorder, and deemed that those claims had been 
abandoned.  However, the Court found that the veteran's 
Notice of Disagreement, received by VA In July 1991, was 
broad enough to encompass an unadjudicated claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
heart disorder as a result of medical treatment by the 
Department of Veterans Affairs in 1990.  As a result, the 
Court remanded the matter to the Board with directions to 
permit the veteran to submit any available medical records 
and opinions relating her heart condition to the medication 
error in 1990, and to then adjudicate the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a result of 
medical treatment by the Department of Veterans Affairs in 
1990.  In June 2000, the Board remanded this issue to the RO 
with instructions to take appropriate action consistent with 
the Court's order.  The RO sent letters to the veteran in 
July 2000, September 2000, and June 2002 asking her to 
provide medical evidence showing that she had a current heart 
condition and that there was a relationship between the 
current heart disorder and her ingestion of incorrect 
medication in 1990.  To date, the veteran has not provided 
any medical evidence in response to these requests.  The RO 
then issued a supplemental statement of the case informing 
the veteran that her claim had been denied and explaining the 
reasons for this denial, and returned this matter to the 
Board for further adjudication.

The veteran requested to testify at a videoconference hearing 
before a Veterans Law Judge, and such a hearing was scheduled 
according to an October 2002 notification letter.  A hearing 
date was set for October 28, 2002, and the veteran was so 
notified.  According to a notation on the hearing 
notification letter, the veteran did not appear for the 
scheduled hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case may now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains no competent evidence 
which indicates that she suffered the additional disability 
of a heart disorder as a result of VA medical or treatment in 
1990.





CONCLUSION OF LAW

The criteria by which compensation may be awarded pursuant to 
38 U.S.C.A. § 1151 for a heart disorder as a result of 
medical treatment by the Department of Veterans Affairs in 
1990 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that Section 3A of the VCAA (covering the 
duty to notify and duty to assist provisions of the VCAA) was 
not retroactively applicable to decisions of the Board 
entered before the effective date of the VCAA (Nov. 9, 2000), 
and overruled both Holliday and Karnas to the extent that 
they allowed for such retroactive application and to the 
extent they conflict with the Supreme Court's and the Federal 
Circuit Court's binding authority.  Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003).  However, VA is not 
precluded from providing notice to the appellant and his 
representative of the information and evidence necessary to 
substantiate the current claim for increased VA benefits and 
which specific evidence, if any, the claimant is expected to 
obtain and submit, and which specific evidence will be 
retrieved by VA.  As explained below, the RO adjudicated the 
veteran's claim in this case with application of the 
provisions of the VCAA.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her claim for 
compensation under 38 U.S.C.A. § 1151, as well as notice of 
the specific legal criteria necessary to substantiate her 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in June 1991, in the 
statements of the case (SOCs) issued in September 1991 and in 
August 2002, in the supplemental statements of the case 
(SSOCs) issued in July 1995, September 1995, and October 
2002, in the Board remands dated in February 1992 and in June 
2000, in the Board decision dated in March 1996, and in 
correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2002, the RO advised the veteran of 
the recent enactment of the VCAA, and provided her with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and her 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record and to the 
extent that the provisions of the VCAA apply to the instant 
appeal, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes and examination reports, a medical opinion 
from the Chief of Staff of a VA medical center, and several 
personal statements made by the veteran in support of her 
claim.  The RO has obtained all pertinent records regarding 
the issue on appeal and has effectively notified the veteran 
of the evidence required to substantiate her claim.  The RO 
sent letters to the veteran in July 2000, September 2000, and 
June 2002 asking her to provide medical evidence showing that 
she had a current heart condition and that there was a 
relationship between the current heart disorder and her 
ingestion of incorrect medication in 1990.  To date, the 
veteran has not provided any medical evidence in response to 
these requests.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The veteran asserts that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability which resulted from VA medical treatment in April 
1990, at which time she was given incorrect prescription 
medication from a VA pharmacy.  She claims that her doctor 
prescribed Levothyroxine to treat her thyroid problems, but 
the pharmacy mistakenly gave her Lanoxin, which is used to 
treat cardiac/heart problems.  She asserts that an 
echocardiogram (EKG) taken in October 1990 showed that she 
was exhibiting an irregular heartbeat, which she believes was 
due to the incorrect medication she was taking.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  Since 
the veteran's instant claim was filed in January 1991, which 
is prior to October 1, 1997, no showing of fault or 
negligence is required in order to establish her claim 
compensation under the provisions of 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

A review of the medical records contained in the veteran's 
claims file confirms that  the veteran was provided incorrect 
prescription medication in April 1990 from the Iron Mountain 
VA Medical Center (VAMC) pharmacy.  In particular, the claims 
file contains a Report of Special Incident Involving a 
Beneficiary prepared by VA investigators in December 1990, 
which determined that the "Pharmacist 'grabbed' the wrong 
prepackaged medication bottle and used it as if it was the 
correct medication.  Lanoxin 0.125 mg tablets were provided 
to [the veteran] instead of the correct Levothyroxine 0.1 mg 
tablets."  This report also noted that the correct 
medication was provided to the veteran as soon as the error 
was discovered on October 17, 1990.  A statement from the 
Chief of Staff was included in this report, to the effect 
that the error could have had the potential for serious 
problems if the veteran had also been taking Lanoxin 0.25, 
but that since she was not, the accidental substitution "did 
not appear to have an averse effect" on her thyroid levels.

A statement dated in November 1990 from James E. Hartert, 
M.D., a physician at Marshfield Clinic, a private health care 
facility, indicates that during a recent evaluation, it had 
become quite clear that the veteran had developed significant 
hypothyroidism on both clinical and biochemical grounds.  Dr. 
Hartert noted that this was difficult to explain, since the 
veteran was taking prescription medication which had 
previously afforded her adequate replacement clinically and 
had normalized her thyroid functions.  The veteran adamantly 
insisted that she was compliant with the medical regime.  
However, the veteran subsequently discovered a pharmacy error 
which resulted in her being given Lanoxin rather than her 
thyroid medication, Synthroid.  Dr. Hartert then stated that 
"It is my understanding that her thyroid function has 
returned to normal with reinstitution of Synthroid."  No 
permanent adverse effects were noted.

A deferred rating decision dated in March 1991 indicates that 
the RO had reviewed the Report of Special Incident in 
conjunction with the adjudication of the veteran's 
38 U.S.C.A. § 1151 claim, and that a further medical opinion 
was needed.  Specifically, the RO requested that the 
investigative official from the Iron Mountain VAMC who had 
signed the special incident report "advise what, if any, 
permanent medical conditions resulted from incident described 
in 10/23/90 report."  In a response dated in April 1991, the 
Chief of Staff from the Iron Mountain VAMC stated the 
following:

The chart was reviewed...It is my opinion 
that although [the veteran] might have 
experienced transient symptoms of 
hypothyroidism during the period of time 
that 0.125 mgm of lanoxin was inadvertent 
substituted for 0.1 mgm levothyroxine per 
day, she neither suffered any ill effects 
from the small dose of lanoxin nor has 
she suffered any permanent effects from 
the transient hypothyroidism resulting 
from the lack of levothyroxine.

The veteran maintains that an EKG performed on October 17, 
1990 at the Iron Mountain VAMC showed evidence of an 
irregular heartbeat.  Although the VA outpatient treatment 
notes from October 1990 show that the veteran was seen on 
that date and underwent extensive laboratory testing, there 
is no evidence of an EKG report from that date, or evidence 
that one was requested by the examiner.  However, numerous 
EKG reports both before and after October 1990 are of record.  
An EKG dated in August 1989, prior to the time of the 
medication error, showed a normal sinus rhythm with 
occasional premature ectopic complexes, and an inferior 
infarct, age undetermined.  A September 1990 EKG showed a 
normal sinus rhythm and an inferior infarct, age 
undetermined.  An EKG in November 1990 showed a normal sinus 
rhythm with "no change" from previous EKGs.  Chest x-rays 
in January 1991 and again in October 1991 showed that the 
veteran's heart was normal, with normal shape and size.  An 
EKG in September 1991 again showed normal sinus rhythm.

The Board observes that on October 16, 1991, the veteran 
underwent extensive cardiac testing, including an EKG and a 
treadmill exercise stress test (which the Board observes may 
be the heart testing the veteran intended to reference).  
This report notes that the test was terminated due to the 
veteran's tiredness.  The impression was that the test 
results were "equivocal - ST changes at rest, worsen with 
exercise but no ST depression, no pain."  The doctor's 
interpretation of these results were that the test was 
"inconclusive."  The examiner noted that the veteran went 
31/2 minutes without any pain, and that she had minor T wave 
changes at rest which increased with exercise.  He also noted 
that the test was limited by poor physical conditioning.  No 
mention was made of the medication inadvertently provided to 
the veteran in 1990.

Most recently, VA outpatient treatment notes dated in 2002 
show that in March 2002, the veteran was noted to be 
suffering from multiple medical problems, including "mild 
congestive heart failure although this has relatively poor 
documentation and we have been able to discontinue some of 
these medications."  Similarly, in September 2002, it was 
observed that the veteran was on multiple medications to 
treat, among other things, congestive heart failure.  
However, the examiner stated that "I am still somewhat 
unconvinced about her diagnosis of congestive heart 
failure."  In any case, neither note related this problem to 
the veteran's ingestion of incorrect prescription medication 
for several months 12 years earlier.

A review of the extensive medical evidence of record fails to 
show any medical opinions which support the veteran's claim 
that the medication mix-up in 1990 resulted in either the 
incurrence of a permanent heart disorder or the aggravation 
of any pre-existing heart problem.  Even if the Board were to 
accept as fact the veteran's allegation that an EKG in 
October 1990 showed an irregular heartbeat and her contention 
that this irregular heartbeat was due to her ingestion of 
lanoxin, there is no evidence that she currently suffers from 
a permanent heart disability as a result of taking the wrong 
medication (or, conversely, of not taking the correct thyroid 
medication).  On the contrary, the Chief of Staff of the Iron 
Mountain VAMC was  asked to address this contention in April 
1991, and opined that the veteran "neither suffered any ill 
effects from the small dose of lanoxin nor has she suffered 
any permanent effects from the transient hypothyroidism 
resulting from the lack of levothyroxine."  While the Board 
regrets that an error was made in the dispensation of 
prescription medication from a VA pharmacy, there is simply 
no evidence which supports the veteran's assertion that she 
now suffers from a heart condition as a result of this 
mistake.  As noted previously, VA has sent the veteran 
numerous letters requesting that she inform VA of any medical 
evidence in existence which would tend to show that she 
currently has a heart disorder which was caused by her 
ingestion of the incorrect prescription medication in 1990, 
but she has not responded to these requests.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability of a heart disorder as a result of VA 
medical treatment in 1990.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of a heart disorder as a result of VA medical 
treatment in 1990 is denied.




	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

